659 S.E.2d 741 (2008)
Rodney ROW
v.
Leigh ROW (Deese).
No. 468P07.
Supreme Court of North Carolina.
March 6, 2008.
George B. Mast, Bradley N. Schulz, Ron L. Trimyer, Jr., Smithfield, for Rodney Row.
Marcia H. Armstrong, for Leigh Row (Deese).
Gerald K. Robbins, Special Deputy Attorney General, for State.
Prior report: ___ N.C.App. ___, 650 S.E.2d 1.

ORDER
Upon consideration of the petition filed on the 25th day of September 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."